Exhibit 99.1 Contact: Uri Birenberg, CFO (972) 77-774-5060 urib@radcom.com FOR IMMEDIATE RELEASE RADCOM REPORTS FINANCIAL RESULTS FOR Q1 2016 – $6.5M in Revenues, $1.3M Non-GAAP Net Profit – TEL-AVIV, Israel – May 10, 2016 - RADCOM Ltd. (NASDAQ: RDCM) today reported its financial results for the first quarter ended March 31, 2016. In $ thousands Q1 2016 Q1 2015 YOY Change Q4 2015 Revenues $ $ % $ Gross margin % % - % Net profit (loss) (non-GAAP) $ $ 63 % $ ) Net profit (loss) (GAAP) $ $ % $ ) Cash & equivalents $ $ % $ Financial Results Revenues for the first quarter totaled $6.5 million, up 141% compared with the fourth quarter of 2015 and 3% compared with $6.4 million in the first quarter of 2015. On a non-GAAP basis, net profit for the period totaled $1.3 million, or $0.14 (diluted) and $0.15 (basic) per ordinary share, up 63% compared with $821,000, or $0.09 (diluted) and $0.10 (basic) per ordinary share, for the first quarter of 2015. On a GAAP basis, net profit for the quarter totaled $903,000, or $0.10 (basic and diluted) per ordinary share, up 107% compared with $437,000, or $0.05 (basic and diluted) per ordinary share, for the first quarter of 2015. The Company’s balance of cash and cash equivalents as of the end of the first quarter of 2016 totaled a record $25.5 million compared with $8.7 million at the end of 2015. Comments of Management “After one quarter into my tenure as CEO, in this new era of growth for the company, I’m pleased to report that we are on track with our plans. We are focused on tight delivery of all our customer commitments and in leveraging our first-mover advantage within the NFV space as we engage additional top-tier accounts,” commented Mr. Yaron Ravkaie, RADCOM’s CEO. “Given our backlog and funnel of opportunities, we project that our revenues for 2016 will reach $28-$29.5 million, representing 50%-58% growth over 2015.” Earnings Conference Call RADCOM's management will hold an interactive conference call today at 9:00 AM Eastern Time (16:00 Israel Time) to discuss the results and to answer participants' questions. To join the call, please call one of the following numbers approximately five minutes before the call is scheduled to begin: From the US (toll-free): + 1-888-668-9141 From other locations: +972-3-918-0609 For those unable to listen to the call at the time, a replay will be available from May 11th on RADCOM's website. ## About RADCOM RADCOM (NASDAQ: RDCM) is a first-mover and leading provider of NFV-ready service assurance and customer experience management solutions for Communications Service Providers (CSPs). RADCOM’s software - MaveriQ - continuously monitors network performance and quality of services, to optimize user experience for CSPs’ subscribers. RADCOM specializes in solutions for next-generation mobile and fixed networks, including LTE, VoLTE, IMS and others. MaveriQ enables CSPs to smoothly migrate their networks to NFV by assuring physical, NFV-based and hybrid networks. For more information, please visit www.radcom.com Non-GAAP Information Certain non-GAAP financial measures are included in this press release. These non-GAAP financial measures are provided to enhance the reader's overall understanding of our financial performance. By excluding non-cash stock-based compensation that has been expensed in accordance with ASC Topic 718, our non-GAAP results provide information to both management and investors that is useful in assessing our core operating performance and in evaluating and comparing our results of operations on a consistent basis from period to period. These non-GAAP financial measures are also used by management to evaluate financial results and to plan and forecast future periods.The presentation of this additional information is not meant to be considered a substitute for the corresponding financial measures prepared in accordance with GAAP. Risks Regarding Forward-Looking Statements Certain statements made herein that use words such as “estimate,” “project,” “intend,” “expect,” “'believe”, "may", "might", "predict", "potential", "anticipate", "plan" or similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other securities laws. For example, statements about the Company’s projected growth, consistency and revenue in 2016 and securing additional business all constitute forward-looking statements.These forward-looking statements involve known and unknown risks and uncertainties that could cause the actual results, performance or achievements of the Company to be materially different from those that may be expressed or implied by such statements, including, among others, changes in general economic and business conditions and specifically, decline in the demand for the Company’s products, inability to timely develop and introduce new technologies, products and applications, and loss of market share and pressure on prices resulting from competition. For additional information regarding these and other risks and uncertainties associated with the Company’s business, reference is made to the Company’s reports filed from time to time with the United States Securities and Exchange Commission. The Company does not undertake to revise or update any forward-looking statements for any reason. RADCOM Ltd. Consolidated Statements of Operations (1000s of U.S. dollars, except share and per share data) Three months ended March 31, (unaudited) (unaudited) Sales $ $ Cost of sales Gross profit Research and development Sales and marketing, net General and administrative Total operating expenses Operating profit Financing income (expenses), net ) Income before taxes Taxes 6 7 Net profit $ $ Basic and diluted net income per ordinary Share $ $ Weighted average number ofordinary shares used in computing basic net incomeper ordinary share Weighted average number ofordinary shares used in computing diluted net income per ordinary share RADCOM Ltd. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL INFORMATION (1000s of U.S. dollars, except share and per share data) Three Months Ended March 31, (unaudited) (unaudited) GAAP net income $ $ Stock-based compensation (1) Non-GAAP net income $ $ Non-GAAP net income per share (basic) $ $ Non-GAAP net income per share (diluted) $ $ Number of shares used in computing Non-GAAP net income per share (basic) Number of shares used in computing Non-GAAP net income per share (diluted) (1) Stock-based compensation: Cost of sales 14 9 Research and development Sales and marketing 20 91 General and administrative RADCOM Ltd. Consolidated Balance Sheets (1000s of U.S. dollars) As of As of March 31, December 31, (unaudited) (audited) Current assets Cash and cash equivalents Restricted bank deposits 32 32 Trade receivables Inventories Other account receivables and prepaid expenses Total current assets Severance pay fund Other long-term receivables Property and equipment, net Total Assets Liabilities and shareholders' equity Current liabilities Trade payables Deferred revenue and advances from customers Employees and payroll accruals Other payables and accrued expenses Total current liabilities Long-term liabilities Deferred revenueand advances from customers 72 Accrued severance pay Total long-term liabilities Total liabilities Shareholders' equity Share capital Additional paid-in capital Receipts on account of shares Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity
